 
Exhibit 10.3
SECURED
PROMISSORY NOTE
 
$6,000,000.00
 
Santa Maria, CA
 
June 26, 2002

 
FOR VALUE RECEIVED, GREKA SMV, INC., a Colorado corporation, (the “Borrower”),
promises to pay to VINTAGE PETROLEUM CALIFORNIA, INC., an Oklahoma corporation
(the “Lender”), or order, the principal sum of Six Million and No/100 dollars
($6,000,000.00) based upon the terms as provided herein (the “Note”).
 
1.  Maturity and Payment.    This Note shall be all due and payable in monthly
installments of $360,000.00, plus interest from the date hereof, on or before
the 10th day of each month commencing with the month of July, 2002, and
continuing monthly thereafter with a final balloon payment of the entire amount
of unpaid principal and accrued but unpaid interest due and payable on June 30,
2003.
 
2.  Interest.    The unpaid principal amount of this Note shall accrue simple
interest at the rate of seven and one half percent (7.5%) per annum, payable
monthly in addition to the schedule of payments contemplated above.
 
3.  Prepayment.    This Note may be prepaid at any time or from time to time in
whole or in part without penalty, premium or permission.
 
4.  Payment.    All payments of this Note shall be made in lawful money of the
United States of America at the address of Lender at 110 West 7th Street, Suite
2300, Tulsa, OK 74119, or at such other place as Lender may direct by written
notice to Borrower.
 
5.  Performance.    Time is of the essence.
 
6.  Security.    This Note is secured by a second lien subordinate to a first
priority lien in favor of Guggenheim Investment Management, LLC, as Collateral
Agent, against Borrower’s interest in (a) the Property and (b) that certain real
property commonly referred to as the Santa Maria Asphalt Refinery in Santa
Barbara County, California, as evidenced by and more particularly described in
those certain Deeds of Trust With Assignment of Rents and Acceleration In Event
of Sale and Security Agreement and Fixture Filing of even date.
 
7.  Intercreditor Documents Govern.    The terms and provisions of this Note are
subject to the terms and provisions of (i) that certain Mortgage Subordination
and Standstill Agreement (the “Mortgage Subordination”) dated as of June 26,
2002 between Beneficiary, Trustor and Guggenheim Investment Management, LLC as
Collateral Agent (“Guggenheim”); and (ii) that certain Intercreditor Agreement
(the “Intercreditor Agreement”) dated as of June 26, 2002 between Beneficiary
and Guggenheim. In the event of any inconsistency between the terms and
provisions of this Note and the terms and provisions of the Mortgage
Subordination or between the terms and provisions of this Note and the terms and
provisions of the Intercreditor Agreement, the terms and provisions of the
Intercreditor Agreement shall govern and be binding.



--------------------------------------------------------------------------------

8.  Costs of Collection; Governing Law.    Borrower agrees to pay all costs of
collection when incurred and all costs incurred by the Lender, or holder hereof,
in exercising or preserving any rights or remedies in connection with the
enforcement and administration of this Note or following a default in payment of
any principal and/or interest by Borrower, including, but not limited to,
attorney’s fees. If any suit or action is instituted to enforce this Note, the
prevailing party promises to pay, in addition to the costs and disbursements
otherwise allowed by law, such sum as the court may adjudge for attorney’s fees
in such suit or action. This Note shall be governed by and construed in
accordance with the laws of the State of California, and venue for any action
shall be Santa Barbara County, California.
 
BORROWER:
 
GREKA SMV, INC.
By:
 
/s/    RANDEEP S. GREWAL        

--------------------------------------------------------------------------------

   
Randeep S. Grewal,
Ch., CEO & Pres.



2